*719ON MOTIONS FOR CLARIFICATION AND REHEARING
PER CURIAM.
The plaintiffs Ray-Mar Beauty College, Inc., Marilyn E. Johnson and Raymer J. Johnson have filed a motion for clarification in which they point out that we inadvertently failed to address the punitive damages issue in this case. We agree, grant the motion for clarification, and conclude that the trial court committed reversible error in directing a verdict for the defendants herein on the punitive damages claim. On this record, ample evidence was presented below to sustain the punitive damages claim herein. See White Construction Co. v. Dupont, 455 So.2d 1026, 1028-29 (Fla.1984). On remand, therefore, the trial court shall order a new trial as to all claims for damages in this cause, including the punitive damages claim herein. We find no merit, however, in the defendant’s motion for rehearing and said motion is therefore denied.
Clarification granted; rehearing denied.